NORTHCUTT, Judge.
Johnny Williams, Jr. pleaded no contest to criminal charges, and was adjudicated guilty. Prior to sentencing he moved to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.170(f). The circuit court denied Williams’s motion, and sentenced him as a habitual felony offender. We reject Williams’s assertions of error as either merit-less or harmless, save one: When accepting Williams’s plea the circuit court failed to explain the consequences of a habitual felony offender sentence, as required by Ashley v. State, 614 So.2d 486 (Fla.1993). See also Thompson v. State, 706 So.2d 1361 (Fla. 2d DCA 1998).
Therefore, we vacate Williams’s habitual offender sentences and remand. On remand, Williams should be given an opportunity to withdraw his plea and proceed to trial if he desires. Should he plead no contest or guilty, the circuit court may in its discretion resentence him under the guidelines or impose habitual felony offender sentences if the requirements of section 775.084, Florida Statutes (1995), and Ashley are met. See State v. Wilson, 658 So.2d 521, 523 (Fla. 1995); Thompson, 706 So.2d at 1363.
BLUE, A.C.J., and FULMER, J., Concur.